Plaintiff issued a policy of insurance to David S. Block, insuring him against loss by fire or theft of an automobile, effective October 5, 1928, to October 5, 1929. Defendant maintained and operated a parking lot at the intersection of First and Bagley streets in the city of Detroit. September 28, 1929, at about 8:30 a. m., Block parked his automobile on this lot and paid the sum of 25 cents therefor, receiving a parking ticket as follows:
                     "8 9 10 11 12 1 2 3 4 5 "Sep. 28, 1929 "This ticket MUST be surrendered when car is taken from lot.
-----
                    "SERVICE PARKING GROUNDS "(Incorporated) "Offices: 1301 Industrial Bank Building
-----
                 "WE COMPLY WITH CITY ORDINANCE
-----
                      "WE ARE NOT INSURERS
-----
             "Do not leave any valuables in the car.               "No attendant after parking hours.
-----
              "Day Parking Hours 8 a. m. to 5 p. m.
-----
                          "License No.                          "CHECKER CABS "Empire 7000 "285-579 "63196 " *Page 9 
Block returned for his automobile at about 9 o'clock p. m. on the same day. He asked for his car, but neither he nor the attendants in charge of the parking lot were able to find it. There were two entrances and exits to the lot, the balance being enclosed by barriers. There was a shack on the lot for the accommodation of the attendants. It was the custom of the attendants to move all unlocked cars to that portion near the shack. Neither the day attendants nor the night attendants recalled seeing this particular car. The only persons in charge after 5:45 p. m. were a middle-aged woman and a 13-year old girl. The car was reported stolen by Block to plaintiff and the Detroit police department. It was then worth $375. Plaintiff paid Block this amount and received from him a bill of sale of the car and an agreement subrogating plaintiff to Block's rights. Plaintiff then sued defendant in the common pleas court in the city of Detroit, to recover the damages sustained by it, where a judgment of no cause of action was rendered. Plaintiff appealed to the circuit court and before trial the stolen car was recovered and at the time of its recovery was worth $150. The case was tried in the circuit court without a jury. Requests for findings of fact and law were proffered by both parties. Plaintiff proposed amendments to the court's findings, which were denied. A judgment was entered for defendant. Plaintiff filed exceptions to the findings of fact and conclusions of law and brings error.
"Unless a bailee has assumed the obligations of an insurer, or as in a few special cases has had the same imposed on him by operation of law, in the interest of public policy, he may relieve himself of responsibility for a failure to redeliver by showing that the property bailed was lost through no fault *Page 10 
of his, or was stolen, destroyed, or otherwise put beyond his power to return, while he was in the exercise of the care required by law." 3 R. C. L. p. 116.
"It is a sufficient excuse for nondelivery or misdelivery that the property has been lost or destroyed without fault of the bailee, so a loss by theft without negligence on the bailee's part is sufficient excuse for nondelivery." 6 C. J. pp. 1140, 1141.
In Knights v. Piella, 111 Mich. 9 (66 Am. St. Rep. 375), it is said:
"There is no presumption of negligence from the mere fact of the loss or theft, and while there is much reason for the rule, adhered to in many States, that the defendant has the burden of proving the fact of loss, it does not necessarily follow that a presumption of negligence arises; and, if the facts shown in connection therewith do not fail to excuse, the onus is on the plaintiffs to shake defendant's exculpation. This does not deny the proposition that when the bailment is proved, and a refusal to deliver is established, the plaintiff has made out a primafacie case, and the inference of wrong by the defendant follows, or that it is then for the defendant to explain the loss and exonerate himself, which he may do by showing circumstances which prima facie excuse the failure to deliver. To this extent, and in this sense, a burden rests upon the defendant; but, if this question of fact becomes a disputed one, the evidence of the plaintiff must preponderate; and if the language of the charge, viewed abstractly, extends further, it cannot be said to have prejudiced the plaintiffs, under the established facts, the disputed question in this connection being whether or not the care exercised was equal to that to be expected from ordinarily prudent persons under similar conditions and circumstances. See Schouler, Bailments, § 23, for a discussion of this subject." *Page 11 
The rule of Knights v. Piella, supra, is supported by Mills
v. Gilbreth, 47 Me. 320 (74 Am. Dec. 487); Kelton v.Taylor,79 Tenn. 264 (47 Am. Rep. 284); Schmidt v. Blood, 9 Wend. (N.Y.) 268 (24 Am. Dec. 143); Staley v. Old Colony UnionGin Co. (Tex.Civ.App.), 163 S.W. 381.
"The burden is upon the owner of the motor vehicle of proving negligence on the part of the operator of the parking place, and no cause of action is shown by a complaint which merely sets up the duty of defendant to keep the motor vehicle safely and its loss by theft, but does not contain any allegations of negligence." 42 C. J. p. 1304.
Plaintiff relies upon Act No. 391, Pub. Acts 1919 (1 Comp. Laws 1929, § 4796 et seq.), entitled:
"An act to protect the owners of motor vehicles, entrusting the same for any purpose, to the care, custody or control of the owner or keeper of a public garage or other establishment where such motor vehicles are so accepted for hire or gain."
Section 1 of this act provides:
"Whenever any damage shall be done to any motor vehicle while in the possession or under the care, custody or control of the owner, his agent or servant, or the keeper of any public garage or other establishment where such vehicle shall have been accepted for hire or gain, proof of such damage shall beprima facie evidence that such damage was the result of the negligent act of such owner or keeper of the place where such vehicle was stored."
This statute is declaratory of the common law. When plaintiff proved the car was delivered to defendant and defendant failed to deliver the same on demand, it established a prima facie
case, and when defendant showed the car was stolen it showed a *Page 12 prima facie excuse for its failure to deliver the car. The burden was on the plaintiff to show the car was stolen through the negligence of the defendant. This it did not do. Knights v.Piella, supra; Pennsylvania R. Co. v. Dennis' Estate, 231 Mich. 367;  Southern R. Co. v. Prescott, 240 U.S. 632
(36 Sup. Ct. 469); Gillette Safety Razor Co. v. Davis (C. C. A.), 278 Fed. 864; Douglas Shoe Co. v. Railway Co., 241 Mich. 297.
We find no reversible error. Judgment should be affirmed, with costs.
McDONALD, J., concurred with POTTER, J.